THE THIRTEENTH COURT OF APPEALS

                                    13-14-00114-CV


                           Texas Department of Public Safety
                                         v.
                               Sergio Roberto Narvaez


                                   On Appeal from the
                   County Court at Law No. 5 of Hidalgo County, Texas
                            Trial Cause No. CL-13-3103-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

reinstating the administrative decision.   Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.

October 23, 2014